Citation Nr: 0527169	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-17 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches and 
blackouts to include as secondary to service connected shell 
fragment wound (SFW) scar of the right temporal region.

2.  Entitlement to service connection for a right hernia.

3.  Entitlement to a higher (compensable) initial evaluation 
for bilateral hearing loss.

4.  Entitlement to a higher initial evaluation, in excess of 
30 percent, for post-traumatic stress disorder (PTSD).

5.  Entitlement to an increased evaluation for SFW of the 
right forearm, muscle group VII, with ulna fracture, 
currently rated 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for a 
SFW scar of the right temporal region. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
September 1945, including combat service during World War II, 
and his decorations include the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).  A 
May 2002 rating determination denied the veteran service 
connection for a right hernia and PTSD, as well as, increased 
evaluations for his service connected residuals of a SFW of 
the right forearm and right temporal region.  This 
determination granted the veteran service connection for a 
bilateral hearing loss and rated this disorder as 
noncompensably disabling.  An October 2002 RO rating decision 
granted the veteran service connection for PTSD and rated 
this disorder as 10 percent disabling, effective from May 
2001.  A subsequent RO rating decision in May 2003 increased 
the disability evaluation for the veteran's service-connected 
PTSD from 10 percent to 30 percent disabling, effective from 
May 2001.  Lastly, an August 2003 RO rating decision denied 
the veteran service connection for headaches and blackouts 
claimed as secondary to the service-connected SFW of the 
right temporal region.

In May 2005, the veteran and his spouse appeared at the RO 
and offered testimony in support of the veteran's claims at a 
personal hearing on appeal before the undersigned acting 
Veterans Law Judge.  A transcript of the testimony has been 
associated with the veteran's claims file.  In addition, at 
the hearing the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in the adjudication of this 
appeal.


FINDINGS OF FACT

1.  The veteran's headaches are not casually related to his 
service-connected disabilities, to include his SFW scar of 
the right temporal region.

2.  The veteran's blackouts are not casually related to his 
service connected disabilities, to include his SFW scar of 
the right temporal region.

3.  The veteran's right hernia was first shown many years 
after service and is not related to his military service.

4. The veteran's hearing loss is productive of hearing acuity 
that equates to level I hearing loss in the right ear and 
level I hearing loss in the left ear.

5.  There's no persuasive evidence establishing that the 
veteran suffers from PTSD productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotype speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment 
and abstract thinking, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

6.  The service-connected of residuals of a shell fragment 
wound of the right forearm, Muscle Group VIII, are not more 
than moderate.

7.  The veteran's residuals of a SFW to the right temporal 
region do not result in objective clinical findings relating 
to scars or limitation of motion.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated in service 
and are not proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A.§§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

2.  Blackouts were not incurred in or aggravated by service 
and are not proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A.§§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

3.  A right hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5107  (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  The criteria for an increased (compensable) disability 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.85, 4.86 and Part 4, Diagnostic Code 6100 
(2004).

5.  The criteria for an evaluation in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3, 4.7 and Part 4, Diagnostic 
Code 9411 (2004).  

6.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a shell fragment wound of the 
right forearm, Muscle Group VIII, are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5107  (West 2002); 38 C.F.R §§ 3.321, 4.7, 
4.56 and Part 4 Diagnostic Code 5308 (2004).

7.  The criteria for an increased (compensable) evaluation 
for residuals of a SFW to the right temporal region have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.31 and Part 4, Diagnostic Codes 7800, 
7803, 7804, 7805 (prior and subsequent to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, statements of the case 
in October 2002, May 2003, and April 2004, and a supplemental 
statement of the case dated in October 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, by way of letters dated in June 2001, December 2001, 
and June 2003, the RO specifically informed the veteran of 
the information and evidence needed from him to substantiate 
his claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board, further notes that the veteran has presented 
testimony in support of his claims.  He was furthermore 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records, to include his 
September 1945 medical examination for service separation, 
are negative for complaints, findings, and/or diagnoses 
referable to headaches, blackouts, and/or hernia.  The 
veteran's service medical records show that in November 1944, 
the veteran sustained multiple shell fragment wounds to the 
proximal third lateral aspect, right fore arm and right 
temporal region and a compound comminuted fracture of the 
proximal third right ulna and the head of the right radius 
when his truck hit a land mine.  The veteran was treated at 
field evacuation hospital were his wounds were debrided and 
fragments were removed from the right face and right arm.  He 
was placed in a cast and evacuated to a General Hospital, 
where a secondary closure of his wounds was done and his cast 
reapplied.  

In December 1944, he was found by a medical board to be unfit 
for further duty in the European Theater of Operation and 
sent to a convalescent hospital in the continental United 
States were he underwent rehabilitative therapy.  He was 
discharged from this hospital in September 1945 in a healed 
condition and was noted to be capable of return to full duty.

Service connection for a penetrating SFW of the right forearm 
with ulna fracture rated 10 percent disabling and SFW right 
temple, rated noncompensably disabling, was established by an 
RO rating action dated in January 1946.

On his initial post service VA examination in November 1950, 
the veteran complained that his right arm felt weak and 
"goes to sleep."  It was noted on general physical 
examination the veteran could hear ordinary conversation at 
20 feet, bilaterally.  An examination for hernias was 
negative.  The veteran's skin was noted to be clear.  On 
orthopedic examination, the veteran opened and closed his 
hands normally.  The range of motion in his wrists, forearm, 
and right elbow were normal.  An x-ray of the right elbow and 
upper forearm showed the elbow joint to be normal.  There was 
a healed fracture of the upper third of the ulna with minimal 
deformity in the site of the healed fracture.  The soft 
tissues were not unusual.  Healed fracture of the upper third 
right ulna was the diagnosis on both general and orthopedic 
examination.

The veteran was afforded a VA examination in July 2001 in 
connection with his claims for service connection for 
bilateral hearing loss and PTSD.  On otologic examination, 
the examiner noted that the veteran reported a history of 
extensive noise exposure during World War II.  He noted that 
an audiogram of the veteran's hearing was interpreted to 
reveal bilateral sensorineural hearing loss, which he opined 
is primarily age related (presbycusis) and unlikely related 
to his active duty.  On audiological evaluation, pure tone 
thresholds in the right ear at frequencies of 1,000, 2,000, 
3,000, 4,000 hertz were 40, 45, 50, and 60 decibels, 
respectively, for a four-frequency average of 49 decibels.  
Pure tone thresholds in the left ear at corresponding 
frequencies were 35, 45, 55, and 60 decibels, for a four-
frequency average of 49 decibels.  Speech discrimination was 
96 percent correct, bilaterally.   

On PTSD examination in July 2001, it was noted that the 
veteran served in both Africa and Europe during WWII and 
sustained wounds as a result of combat.  The examiner noted 
that the veteran came from a large family and has worked 
throughout his life doing manual labor.  The veteran reported 
that in spite of his age, he was still not retired and 
performed occasional work such as mowing lawns and similar 
kinds of menial tasks, whatever he can have to supplement his 
income.  It was noted that he was married and had no 
children.  

The mental status examination revealed that the veteran was 
described as pleasant looking and cleanly dressed.  He was 
very friendly and cooperative.  The veteran was noted to be 
unfamiliar with the diagnosis of PTSD and informed his 
examiner that he did not intend "to cry on the shoulder of 
anyone."  He did complain of some sleep disturbance and that 
war events still return in his dreams and that sometimes he 
awakens with heavy sweating believing that he is still 
fighting.  The examiner noted that otherwise the veteran had 
good contact with outside reality.  He was able to express 
himself in full sentences and his vocabulary was noted to be 
simple, but adequate for his social adjustment.  He reported 
having some friends to talk with about the past.  His social 
judgment and feeling for his fellow man were seen and 
appreciated.  He did not understand higher mental functions 
but according to his examiner did well for his eight-grade 
education.  The examiner stated that it was very hard to 
diagnose the veteran as having PTSD.  Normal mental status 
examination was the Axis I diagnosis.  The veteran's Global 
Assessment of Functioning (GAF) was about 85.

On VA joint examination in July 2001, the examiner noted that 
examination of the veteran's elbows revealed no abnormality.  
Both elbows extended to 0 degree and both flexed to 165 
degrees, both supinated to 90 degrees, and both pronated to 
90 degrees.  The veteran was reported to be right hand 
dominant and to have 5/5-grip strength in both hands.  There 
was no evidence of atrophy or loss of muscle mass.  The 
veteran's biceps were equal in circumference as was the upper 
muscle mass of both forearms with no evidence of atrophy or 
weakness.  Examination of the right temple area revealed some 
roughened skin, which was the same on the other side where he 
was not wounded.  The examiner stated that very little 
scarring is seen and that there was no disfigurement.  Color 
photographs of the facial area were taken and are associated 
with the claims file. The diagnoses were (1) status post 
combat injury, right forearm just below the elbow with 
fracture of the right ulna likely to a blast injury rather 
than a SFW, and with complete healing; (2) no atrophy, no 
weakness, no limitation of motion, and no deformity on or 
around the right elbow, the tight ulna, or the site where 
there was a blast injury and/or a SFW; (3) excellent healing 
following a SFW of the right temple with no sequelae and no 
disfigurement.

Private outpatient treatment records received between July 
and December 2001 
show that the veteran in connection with treatment referable 
to his ears provided medical history of surgery for a hernia 
in 1995.  These records also show that in March 2001 the 
veteran was assessed as having decreased hearing, 
bilaterally. In July 2001, the veteran presented for mental 
status examination at a VA outpatient mental health clinic.  
He reported having nightmares three to four nights per week 
since WW II, as well as intrusive recollections.  On 
examination, the veteran was oriented to person, place and 
time.  He was noted to be neatly dressed, pleasant and 
cooperative.  His motor activity was within normal limits.  
The veteran's speech was normal rate, rhythm, and volume and 
his thoughts were logical, sequential, and goal-oriented.  
His memory was intact to immediate recall, recent, and remote 
memory and His concentration was intact.  The veteran denied 
having any thoughts or plans to harm or kill himself or 
others.  There was no auditory, visual, or tactile 
hallucination.  There were no delusions expressed or 
elicited.  His mood was euthymic.  His effect was appropriate 
to mood with normal range.  His judgment was normal and his 
insight was intact.   PTSD was diagnosed.  The current GAF 
was 75.  The highest GAF in the last year was 75-85.  

In a letter dated in December 2001, the veteran's private 
physician, Dr. J.D.S., stated that the veteran was subjected 
to a blast injury in WWII that caused hearing loss.

Service connection for bilateral hearing loss was established 
by an RO rating action, dated in May 2002.  This disorder was 
rated noncompensably disabling, effective from May 2001.

The veteran was afforded a VA PTSD evaluation in July 2002.  
It was noted that the brought along a letter to his 
evaluation from his wife of 61 years describing how he has 
changed since the war.  The veteran related his military 
experiences including experiences in combat in Italy and 
France.  The veteran reported experiencing nightmares with 
night sweats several times per week and often being unable to 
go back to sleep.  He said often awakens anxious and panicky 
and that he keeps a gun by the bed and by the front door.  He 
reported daytime intrusive thoughts that worsen during the 
winter months when he is inside more.  He reported occasional 
flashbacks, which he describes as "blackouts", which he 
stated that he has been told is due to his head injury.  He 
described himself as being irritable and isolative, 
preferring to be by himself and only socialize with a few 
people.  He reported avoiding reunions and public places.  He 
reported hypervigilance and exaggerated startle reaction in 
response to loud or unexpected noise or movement.  His wife 
reported in a letter, which the veteran provided to his 
examiner, that the veteran is nervous 90 percent of the time, 
has bad dreams, and wakes up sweating.  She also noted that 
the veteran has a bad temper.  The veteran denied any history 
of suicidal or homicidal ideation.  Chronic PTSD with delayed 
onset was diagnosed.  The veteran's current GAF was 50.

VA outpatient treatment records dated between July 2002 and 
April 2003 show that the veteran participated in a WWII PTSD 
support group.

The disability evaluation for the veteran's PTSD was 
increased from 10 percent to 30 percent disabling, effective 
from May 2001, by a Decision Review Officer determination 
dated in May 2003.

On a VA neurological disorders examination in August 2003, 
the veteran reported that he has had intermittent headaches, 
usually on the right side of his head ever since his SFW 
injuries in service.  He also reported that on occasion if he 
is standing up he just completely drops to the ground.  He 
said that he believes he has a transient loss of 
consciousness, but that it is only for a very short period of 
time.  He said that he has discussed this with his private 
physician and has been told that these episodes are probably 
related to his heart condition.  Following physical 
examination, generalized arterial sclerosis, arterial 
sclerotic heart disease, carcinoma of prostate by history, 
hyperlipidemia, hearing loss, chronic headaches claimed by 
veteran, non-specific type, cause undetermined, and 
blackouts, claimed by veteran, attributed by private 
physician to his heart condition were the diagnoses.  The 
veteran's examiner opined that the veteran's intermittent 
headaches and blackouts are not likely secondary to his mild 
right temporal region area.  He added that while the veteran 
claims a skull fracture in connection with the SFW injury of 
his right temporal area, a skull fracture is not documented 
as part of this injury.

On A VA scar examination in May 2004, the veteran reported 
that he sustained SFW injuries to the right temporal area and 
a fracture of the right proximal ulna and radius.    
Examination of the right arm revealed flexion to 150 degrees 
and extension to 0 degrees.  There was 9 degrees of pronation 
and supination.  The veteran had moderate grip strength in 
both the right and left hands and they were equal.  There was 
a 6 cm anterior scar on the volar surface of the right 
forearm, just below the elbow.  It was lighter in color than 
the rest of the skin.  It was flat and not tender.  There 
were no ulcers and no retraction.  Lateral to this scar and 
just below the lateral epicondyle was a 2 cm and a 3 cm 
healed scar.  These scars were not tender, nonulcerated, and 
flat.  There was no retraction.  The scars were slightly 
paler in color than the rest of the skin.  Examination of the 
right temporal area revealed a possible 1 cm round scar just 
lateral to the lateral fold of the right eye.  There was no 
ulceration, no tenderness, and no color change.  Shrapnel 
wound of the right forearm, fracture of the radius and the 
ulna, shrapnel wound of the right temporal area, and 
degenerative changes in the right elbow by x-ray were the 
diagnoses.

A VA audiological examination in May 2004 disclosed pure tone 
thresholds in the right ear at frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 hertz of 40, 40, 40, 50, and 60 
decibels, respectively, for a four-frequency average of 48 
decibels.  Pure tone thresholds in the left ear, at 
corresponding frequencies, were 45, 35, 55, 55, 55 decibels, 
respectively, for a four-frequency average of 50 decibels.  
Speech recognition in the right ear was 92 percent correct 
and 96 percent correct in the left ear.  Moderate 
sensorineural hearing loss in the right ear and moderate 
hearing loss in the left ear, which is mixed in the low 
frequencies and sensorineural in the higher frequencies was 
the diagnosis rendered.

VA outpatient treatment records compiled between May 2004 and 
May 2005 show that the veteran continued receiving World War 
II PTSD group therapy.  These records are negative for any 
estimate of his GAF score.

At his hearing in May 2005, the veteran described his service 
in World War II and the event resulting in his service-
connected injuries.  He testified that he experiences combat 
related nightmares practically every night and has a hot 
temper.  He said that he is right hand dominant and that his 
right arm is weaker than his left arm.  He testified that he 
has experienced headaches and blackouts since service, which 
the veteran's spouse testified have gone unnoticed by her.  
The veteran testified that he had no symptoms related to his 
right temporal scar.  Lastly, the veteran testified that he 
had surgery in 1995 for a right hernia, which was caused by 
lifting a box of mines in service.  

Analysis

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

Service connection may be granted for a disease or 
disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected as well, and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).

Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements and testimony describing the symptoms of a 
disability and treatment are considered competent evidence.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Headaches and blackouts.

Here the service medical records contain no evidence of 
headaches or blackouts nor is it contended otherwise.  
Headaches and blackouts were initially manifested years after 
service.  The records show that the veteran's report of 
headaches and blackouts were not medically documented prior 
to 2002.  As such, the first documented manifestations of 
these disorders are too remote in time from service to relate 
to service on a direct basis.

The veteran asserts that his post service headaches and 
blackouts are related to his service-connected SFW residuals 
of the right temporal region.  While the veteran may believe 
this is the case, his lay assertions are not competent 
evidence for establishing secondary service connection for 
his headaches and blackouts.  

Additionally, there is no medical evidence of record, which 
relates the veteran's headaches and blackouts to the 
veteran's SFW of the right temporal area, or any other 
service-connected disorder

As part of the development of this case, a VA physician in 
August 2003 opined in effect that the veteran's headaches and 
blackouts were not caused or aggravated by his service 
connected SFW injury of the right temporal area.  The Board 
notes that on this examination the veteran related to his 
examiner that his private physician attributed his blackouts 
to his heart condition.  In any event, there is no medical 
evidence showing that the veteran's headaches and blackouts 
result from a service-connected condition.

Accordingly, it is the judgment of the Board that the 
veteran's headaches and blackouts, to the extent they have 
been diagnosed, are not causally related to service connected 
disability to include SFW scar of the right temporal region.  
The evidence is not in relative equipoise as to warrant the 
application of the reasonable doubt doctrine. 38 C.F.R. § 
3.102 (2004). 

B.  Right hernia

Here, there is no medical evidence demonstrating that the 
veteran had a hernia and/or clinical findings suggestive of a 
hernia during service.  The medical evidence of record shows 
that this disorder was not diagnosed on the veteran's VA 
medical examination in November 1950 or noted until 
approximately the mid 1990's, approximately 40 years 
following service separation.  Such is too remote in time 
from service to support the claim that it is related to 
service, absent medical evidence to the contrary.  Such 
objective evidence has not been presented.  

The absence of treatment records suggesting findings of a 
hernia for many years after service is probative evidence 
that this disorder did not have its onset in service or is 
otherwise attributable thereto.

The lay statements and testimony expressing the veteran's 
belief that his hernia is attributable to his military 
service are not probative.  As a layman, the veteran is not 
qualified to offer an opinion as to the date of onset of his 
illness or its etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that lay persons were not qualified 
to provide a probative diagnosis on a medical question).  Lay 
hypothesizing, in the absence of any supporting medical 
authority, serves no constructive purpose.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right hernia, and the claim are denied.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluation assigned, such as with the veteran's 
bilateral hearing loss and PTSD, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

A.  Bilateral hearing loss.

The VA Rating Schedule provides a table for rating purposes 
(Table VI) to determine a roman numeral designation (I 
through XI) for hearing impairment, established by State 
licensed audiologists including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average, which is the sum of the pure 
tone thresholds at 1,000, 2000, 3,000 and 4,000 hertz divided 
by 4.  38 C.F.R. § 4.85.  Table VI is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VI-a is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c). 

When the pure tone thresholds in each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 
decibels or more the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VI-a, whichever results in the higher 
numeral, each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  When the pure tone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VI-a whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On his most recent audiological evaluation in May 2004, pure 
tone threshold average in the right ear was 48 decibels and 
in the left ear 50 decibels.  Speech recognition ability was 
92 percent correct in the right ear and 96 percent in the 
left ear.  These findings correspond to level I in the right 
ear and level I in the left ear, under Table VI, and warrant 
of a 0 percent evaluation under Table VII.  Diagnostic Code 
6100. The audiological evaluation does not demonstrate any 
exceptional pattern of hearing impairment as defined under 
38 C.F.R. § 4.86 such as to warrant application of its 
provisions.

It is obvious that the veteran has moderate hearing loss, 
bilaterally.  Thus, it is understandable that the disability 
rating for his hearing loss currently assigned may seem 
inadequate to him.  However, the rating to be assigned for 
hearing loss is not a matter of judgment.  As noted above, 
the scores of hearing tests are compared with the appropriate 
chart and the results are read.  There is no indication that 
the recent VA audiological evaluation was not conducted in 
accordance with established testing procedures.  Thus, an 
evaluation in excess of that currently assigned is not 
warranted.  

In reaching this determination, the Board has reviewed the 
entire record and finds that the 0 percent disability 
evaluation reflects the most disabling the veteran's 
bilateral hearing loss has been at any time since May 2001.  
Thus, the Board has concluded that a stage rating is not 
warranted.  Fenderson, Id.  

B.  PTSD

The veteran's service-connected PTSD is rated as 30 percent 
disabling under Diagnostic Code 9411 of VA's Schedule for 
Rating Disabilities.  Under Diagnostic Code 9411, a 30 
percent rating for PTSD is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing or maintaining effective 
work and social relations.  A 70 percent rating is warranted 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish or maintain effective relationships.  38 C.F.R. 
Part 4, Diagnostic Code 9411.  

The veteran was assigned a GAF score of 85 and 75 on VA PTSD 
examinations in July 2001.  On a VA PTSD evaluation, 
conducted by a VA social worker in July 2002, he was given a 
GAF score of 50.  The GAF scale considers psychological, 
social and occupational function on a hypothetical continuum 
of mental illness.  American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV), 46-47 (1994).  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  A 
GAF score of 41 to 50 indicates that the examinee has serious 
symptoms or a serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 31 to 40 indicates the examinee has some 
impairment in reality testing or communications or major 
impairment in several areas, such as work or school.  

Based upon a review of the above applicable VA rating 
criteria and the GAF scores provided to the veteran as noted 
in the medical evidence in this case, the Board determines 
that the criteria for an evaluation in excess of the 
currently assigned 30 percent have not been met.  While the 
veteran has not performed full time employment for a number 
of years, he reported on VA examination in July 2001 that he 
still performs occasional work and is not shown, by the 
evidence of record, to be socially isolated.  Here, we 
observe that the evidence does not in any way demonstrate 
that the veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability or productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotype speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment 
and abstract thinking, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

While the veteran is reported to have a bad temper, and 
experience nightmares and occasional flashbacks, he is shown 
on VA mental status examinations to be pleasant and 
cooperative with normal speech, judgment, mood and intact 
memory.   Such manifestations warrant no more than a 30 
percent evaluation under Diagnostic Code 9411.  

In reaching this determination, the Board has reviewed the 
entire record and finds that the 30 percent disability 
evaluation reflects the most disabling the veteran's PTSD has 
been at any time since May 2001.  Thus, the Board has 
concluded that a stage rating is not warranted.  Fenderson, 
Id.  

C.  SFW of the right forearm.

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56. The cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).  Slight disability of muscles results from a simple 
wound with no debridement or infection and includes objective 
findings such as a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; no retained metallic 
fragments; and no impairment of function. 38 C.F.R. § 
4.56(d)(1).

Moderate disability of muscles results from a through and 
through or deep penetrating wound with residuals of 
debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side. 38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

The veteran contends that he is entitled to an increased 
rating for his service-connected residuals of a SFW of the 
right forearm.  

The Board has reviewed the veteran's clinical record 
including the service medical records and the reports of VA 
evaluation and treatment.  The records show that the veteran 
sustained a SFW of the right forearm resulting in a compound 
comminuted fracture of the proximal third right ulna and the 
head of the right radius.  This disability is rated by the RO 
as 10 percent disabling under the provisions of Diagnostic 
Code 5308 of the rating schedule. 

An injury to muscle group VIII, the muscles arising from the 
external condyle of the humerus, will be rated as 
noncompensable where slight, 10 percent disabling where 
moderate, 20 percent disabling where moderately severe and, 
if severe, 30 percent disabling for the major (dominant) 
upper extremity and 20 percent disabling for the minor (non- 
dominant) upper extremity.  38 C.F.R. Part 4, Code 5308.  

The Board finds that no more than moderate muscle injury has 
been demonstrated by the VA examinations conducted in July 
2001 and May 2004.  On these examinations the veteran had 
equal grip strength in both hands, reported as moderate grip 
strength on the latter examination.  There was no evidence of 
atrophy or loss of muscle mass.  Significantly, VA 
examinations did not reveal that the right elbow and forearm 
were functionally impaired to any degree.  Moreover, other 
factors, such as more movement than normal, weakened 
movement, excess fatigability, instability or incoordination 
as not shown in the current record. 

Specifically, to award a higher evaluation, the Board is 
looking for evidence of disablement productive of moderately 
severe disability.  Higher ratings for both moderately severe 
and severe levels of disability require objective evidence of 
muscle damage, such as loss of deep fascia, loss of muscle 
substance, loss of normal firm resistance, or loss of 
strength.  In this case, although the veteran may feel that 
he has a loss of strength and other increased symptoms, the 
findings of the trained medical personnel who examined him 
are more probative.  The medical reports establish by a 
preponderance of evidence that the veteran does not have the 
muscle deficits, which approximate the criteria for a higher 
evaluation.  Thus, the appeal must be denied.

D.  SFW of the right temporal region.

During the course of this appeal, VA revised the criteria by 
which skin disabilities are rated, effective August 30, 2002.  
67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  Thus, the Board 
will analyze the veteran's claim for increase under each set 
of criteria to determine if one is more favorable to him.  If 
an increase is warranted based solely on the revised 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33,422 (2000).

The veteran's residuals of a SFW of the neck are currently 
rated as zero percent pursuant to the diagnostic criteria set 
forth at 38 C.F.R. § 4.118, pertaining to scars.  

Under both the former and revised versions of Diagnostic Code 
7805, a scar may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2002 & 2003).

Under the former criteria, Diagnostic Code 7803 provided that 
a superficial and poorly nourished scar with repeated 
ulceration warrants a 10 percent rating.  Under Diagnostic 
Code 7804, a 10 percent rating is also warranted for a 
superficial scar that is tender and painful on objective 
demonstration.  A 10 percent rating is the highest schedular 
evaluation assignable under the former Diagnostic Codes 7803 
and 7804.  38 C.F.R. § 4.118 (2002).

Under the revised criteria a 10 percent rating is also 
warranted for a scar that is superficial and unstable 
(Diagnostic Code 7803); or, is superficial and painful 
(Diagnostic Code 7804).  A 10 percent rating is the highest 
schedular evaluation assignable under the revised Diagnostic 
Codes 7803 and 7804.  38 C.F.R. § 4.118 (2004).

Diagnostic Code 7800 governs disability ratings for 
disfiguring scars on the head, face, or neck.  Under the 
former Diagnostic Code 7800, disfiguring scar of the head, 
face, or neck warrants a noncompensable evaluation if the 
disfigurement is slight and a 10 percent evaluation if the 
disfigurement is moderate.  A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.

Under the revised Diagnostic Code 7800 for disfigurement of 
the head, face, or neck, an 80 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement a 30 percent evaluation is 
warranted.  One characteristic of disfigurement a 10 percent 
evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Although the veteran contends that his service-connected 
residuals of a SFW of the neck is more disabling than 
currently evaluated, there are no pertinent medical records 
that indicate that the veteran's residual scarring is tender, 
painful, poorly nourished, unstable or involves repeated 
ulcerations.  Indeed, as noted above, during the May 2005 
Board hearing, the veteran denied that that was the case.  
Hence, a compensable rating is not warranted under either the 
old or new criteria at Diagnostic Code 7803 or 7804.  
Similarly, recent VA examination does not reveal that the 
veteran demonstrates disfigurement of the head or face.  On 
VA examination in May 2004, the scarring associated with the 
veteran's SFW injury was essentially undetectable.  Thus, a 
compensable rating is not warranted under the old or new 
criteria at Diagnostic Code 7800.  In a similar manner, as 
the record clearly shows that the veterans has no functional 
limitation the right temporal region as a result of his SFW 
scar, a compensable rating under both the former and revised 
Diagnostic Code 7805 is not warranted.  

In view of the above, the Board concludes that an evaluation 
in excess of that currently assigned by the RO is not 
warranted. In reaching the foregoing decision, the Board has 
been cognizant of the "benefit of the doubt rule."  
However, as the evidence is not in relative equipoise, the 
rule is inapplicable in this case.  See 38 C.F.R. § 3.102

E.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that any of the veteran's 
disabilities under consideration reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  There is no indication that any has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  Moreover, no 
condition has been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand these claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for headaches and blackouts to include as 
secondary to service connected shell fragment wound (SFW) 
scar of the right temporal region is denied.

Service connection for a right hernia is denied.

A higher (compensable) initial evaluation for bilateral 
hearing loss is denied.

A higher initial evaluation, in excess of 30 percent, for 
PTSD is denied.

An increased evaluation, in excess of 10 percent, for SFW of 
the right forearm, muscle group VII, with ulna fracture is 
denied.

An increased (compensable) rating for a SFW scar of the right 
temporal region is denied.  


	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


